TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



                                     NO. 03-20-00341-CR


                         Carlos Gomez a/k/a Carlos Ulloa, Appellant

                                                v.

                                  The State of Texas, Appellee




              FROM THE 147TH DISTRICT COURT OF TRAVIS COUNTY,
   NO. D-1-DC-06-301119, THE HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



                            MEMORANDUM OPINION


               Appellant Carlos Gomez a/k/a Carlos Ulloa seeks to appeal a judgment of

conviction for Aggravated Sexual Assault of a Child. See Tex. Penal Code § 22.021(a)(2)(B).

However, the trial court has certified that (1) this is a plea-bargain case and Gomez a/k/a Ulloa

has no right of appeal, and (2) Gomez a/k/a Ulloa has waived the right of appeal. Accordingly,

we dismiss the appeal for want of jurisdiction. See Tex. R. App. P. 25.2(a)(2), (d).



                                             __________________________________________
                                             Gisela D. Triana, Justice

Before Chief Justice Rose, Justices Baker and Triana

Dismissed for Want of Jurisdiction

Filed: August 21, 2020

Do Not Publish